UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Strategic Beta Emerging Markets Equity Fund Dreyfus Strategic Beta Global Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta Emerging Markets Equity Fund July 31, 2017 (Unaudited) Common Stocks - 90.3% Shares Value ($) Brazil - 2.4% B3 - Brasil Bolsa Balcao 4,650 30,554 Banco Bradesco 5,001 48,350 Banco Santander Brasil 200 1,636 BB Seguridade Participacoes 3,200 28,169 CCR 3,900 21,361 Centrais Eletricas Brasileiras 1,100 a 4,762 Cia de Saneamento Basico do Estado de Sao Paulo 2,100 22,594 Cia Siderurgica Nacional 5,500 a 13,440 Cielo 3,736 31,270 Cosan Industria e Comercio 1,400 16,207 CPFL Energia 943 8,123 EDP - Energias do Brasil 2,400 11,060 Engie Brasil Energia 1,000 11,224 Equatorial Energia 600 10,910 Hypermarcas 400 3,590 JBS 3,400 8,395 Klabin 300 1,539 Kroton Educacional 2,200 10,639 Localiza Rent a Car 525 8,738 Lojas Renner 1,540 14,470 M Dias Branco 300 4,883 Multiplan Empreendimentos Imobiliarios 100 2,305 OdontoPrev 1,000 4,172 Porto Seguro 800 8,081 Qualicorp 1,100 11,570 Raia Drogasil 400 8,851 Sul America 3,307 18,612 Tim Participacoes 2,400 8,189 Ultrapar Participacoes 2,200 52,207 WEG 1,100 6,681 Chile - 1.0% AES Gener 12,585 4,676 Aguas Andinas, Cl. A 12,449 7,855 Banco de Chile 70,681 10,225 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.3% (continued) Shares Value ($) Chile - 1.0% (continued) Banco de Credito e Inversiones 47 2,836 Cencosud 6,097 17,355 Empresas COPEC 2,222 27,103 Enel Americas 373,625 75,451 Enel Generacion Chile 36,680 28,563 LATAM Airlines Group 1,438 16,894 China - 18.3% 3SBio 500 a,b 627 58.com, ADR 50 a 2,553 AAC Technologies Holdings 800 10,765 Agricultural Bank of China, Cl. H 106,300 49,674 Air China, Cl. H 10,000 9,039 Alibaba Group Holding, ADR 500 a 77,475 Aluminum Corporation of China, Cl. H 40,300 a 25,282 Anhui Conch Cement, Cl. H 7,000 25,900 ANTA Sports Products 3,200 10,980 AviChina Industry & Technology, Cl. H 5,600 3,434 Baidu, ADR 220 a 49,797 Bank of China, Cl. H 578,200 284,999 Bank of Communications, Cl. H 23,200 17,198 Beijing Capital International Airport, Cl. H 3,600 5,669 BYD, Cl. H 2,200 13,717 CGN Power, Cl. H 14,800 b 4,055 China Cinda Asset Management, Cl. H 22,800 9,487 China Coal Energy, Cl. H 24,000 11,860 China Communications Construction, Cl. H 34,800 46,425 China Communications Services, Cl. H 22,500 12,243 China Construction Bank, Cl. H 520,400 433,067 China Everbright Bank, Cl. H 10,000 4,852 China Evergrande Group 50,000 a 139,230 China Huarong Asset Management, Cl. H 17,200 b 7,047 China Huishan Dairy Holdings 1,900 c 0 China Longyuan Power Group, Cl. H 9,500 6,957 China Medical System Holdings 1,200 2,049 China Mengniu Dairy 3,800 a 7,405 China Merchants Bank, Cl. H 8,400 27,639 China Minsheng Banking, Cl. H 35,500 35,724 China National Building Material, Cl. H 20,600 12,580 China Pacific Insurance Group, Cl. H 8,400 37,102 Common Stocks - 90.3% (continued) Shares Value ($) China - 18.3% (continued) China Petroleum & Chemical, Cl. H 379,300 287,967 China Railway Construction, Cl. H 21,200 28,010 China Railway Group, Cl. H 46,200 36,791 China Shenhua Energy, Cl. H 34,000 84,708 China Southern Airlines, Cl. H 21,300 16,253 China Telecom, Cl. H 90,000 42,864 China Vanke, Cl. H 8,700 25,674 Chongqing Changan Automobile, Cl. B 2,400 3,183 Chongqing Rural Commercial Bank, Cl. H 9,200 6,784 CRRC, Cl. H 9,600 8,579 Dongfeng Motor Group, Cl. H 11,500 14,090 Fosun International 3,400 5,154 Fuyao Glass Industry Group, Cl. H 400 b 1,365 GF Securities, Cl. H 1,100 2,219 GOME Electrical Appliances Holding 67,200 8,087 Great Wall Motor, Cl. H 31,800 40,794 Guangzhou Automobile Group, Cl. H 9,200 19,764 Guangzhou R&F Properties, Cl. H 10,100 18,051 Haitian International Holdings 1,800 5,162 Hengan International Group 2,000 15,261 Huaneng Power International, Cl. H 48,700 34,355 Huaneng Renewables, Cl. H 20,100 6,125 Industrial & Commercial Bank of China, Cl. H 478,100 334,819 JD.com, ADR 900 a 40,653 Jiangsu Expressway, Cl. H 6,700 9,727 Jiangxi Copper, Cl. H 13,400 24,464 Kingsoft 600 1,582 Lenovo Group 96,700 59,921 NetEase, ADR 110 34,241 New Oriental Education & Technology Group, ADR 100 a 7,966 People's Insurance Company Group of China, Cl. H 58,900 27,449 PetroChina, Cl. H 133,500 85,971 PICC Property & Casualty, Cl. H 23,300 43,433 Ping An Insurance Group Company of China, Cl. H 17,700 131,320 Semiconductor Manufacturing International 4,510 a 4,966 Shanghai Electric Group, Cl. H 12,200 a 5,670 Shanghai Fosun Pharmaceutical Group, Cl. H 500 1,831 Shanghai Lujiazui Finance & Trade Zone Development, Cl. B 1,880 2,997 Shanghai Pharmaceuticals Holding, Cl. H 5,700 15,106 Shenzhou International Group Holdings 600 4,014 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.3% (continued) Shares Value ($) China - 18.3% (continued) SINA 50 a 4,741 Sino-Ocean Group Holding 12,500 6,994 Sinopec Engineering Group, Cl. H 3,400 3,051 Sinopec Shanghai Petrochemical, Cl. H 30,900 17,565 Sinopharm Group, Cl. H 9,600 40,252 Sinotrans, Cl. H 14,900 7,573 Sunac China Holdings 4,600 12,250 Sunny Optical Technology Group 1,000 11,907 Tencent Holdings 4,000 160,496 TravelSky Technology, Cl. H 1,800 4,770 Vipshop Holdings, ADR 1,100 a 13,530 Want Want China Holdings 25,200 17,035 Weibo, ADR 5 a 385 Weichai Power, Cl. H 10,400 10,026 Yanzhou Coal Mining, Cl. H 33,000 32,490 Yum China Holdings 1,000 a 35,790 YY, ADR 50 a 3,575 Zhejiang Expressway, Cl. H 7,700 9,612 Zhuzhou CRRC Times Electric, Cl. H 600 2,858 Zijin Mining Group, Cl. H 42,200 15,290 ZTE, Cl. H 3,200 a 8,235 Colombia - .2% Cementos Argos 669 2,666 Corporacion Financiera Colombiana 174 1,685 Grupo Argos 1,015 7,301 Grupo de Inversiones Suramericana 575 8,091 Interconexion Electrica 2,689 12,319 Czech Republic - .2% CEZ 973 17,660 Moneta Money Bank 3,293 b 11,867 O2 Czech Republic 1,210 15,459 Egypt - .1% Commercial International Bank Egypt 1,834 8,456 Global Telecom Holding 29,733 a 10,804 Talaat Moustafa Group 1,540 646 Common Stocks - 90.3% (continued) Shares Value ($) Greece - .2% Eurobank Ergasias 2,148 a 2,352 FF Group 119 a 2,853 Hellenic Telecommunications Organization 883 11,268 JUMBO 387 6,483 OPAP 996 11,460 Titan Cement 92 2,567 Hong Kong - 3.5% Beijing Enterprises Holdings 1,800 9,564 Beijing Enterprises Water Group 8,600 a 7,146 Belle International Holdings 52,000 c 41,942 Brilliance China Automotive Holdings 1,200 3,039 China Conch Venture Holdings 500 929 China Everbright 2,400 5,469 China Everbright International 2,400 3,134 China Gas Holdings 4,300 10,405 China Mobile 18,600 199,435 China Overseas Land & Investment 11,100 37,659 China Power International Development 18,700 6,416 China Resources Gas Group 2,400 9,095 China Resources Land 14,500 46,596 China Resources Power Holdings 10,500 20,030 China State Construction International Holdings 1,900 3,070 China Taiping Insurance Holdings 6,700 20,158 COSCO SHIPPING Ports 3,800 4,651 Country Garden Holdings 25,100 35,091 CSPC Pharmaceutical Group 5,500 8,577 ENN Energy Holdings 3,900 26,488 Far East Horizon 2,900 2,473 Geely Automobile Holdings 15,900 36,764 Guangdong Investment 7,300 10,281 Haier Electronics Group 4,900 a 12,641 Longfor Properties 8,200 20,598 Nine Dragons Paper Holdings 9,700 14,455 Shanghai Industrial Holdings 3,800 10,995 Shimao Property Holdings 7,900 15,758 Sino Biopharmaceutical 7,500 6,625 Sun Art Retail Group 10,400 8,482 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.3% (continued) Shares Value ($) Hungary - .3% MOL Hungarian Oil & Gas 305 26,398 OTP Bank 550 20,471 Richter Gedeon 369 9,446 Indonesia - 1.5% Adaro Energy 102,500 13,732 Astra International 65,800 39,384 Bank Central Asia 15,700 22,035 Bank Danamon Indonesia 9,800 4,192 Bank Negara Indonesia 19,400 10,847 Bank Rakyat Indonesia 23,000 25,505 Charoen Pokphand Indonesia 16,300 3,266 Gudang Garam 1,200 6,854 Hanjaya Mandala Sampoerna 16,200 4,316 Indocement Tunggal Prakarsa 4,100 5,385 Indofood CBP Sukses Makmur 5,400 3,384 Indofood Sukses 11,400 7,166 Jasa Marga 7,700 3,381 Kalbe Farma 40,500 5,274 Matahari Department Store 3,300 3,139 Media Nusantara Citra 10,600 1,432 Pakuwon Jati 14,100 751 Surya Citra Media 8,600 1,523 Telekomunikasi Indonesia 240,500 84,655 Tower Bersama Infrastructure 8,100 4,104 Unilever Indonesia 2,900 10,654 United Tractors 7,200 16,265 Waskita Karya 6,900 1,238 Malaysia - 1.0% AirAsia 11,000 8,298 Astro Malaysia Holdings 6,300 3,796 Berjaya Sports Toto 7,497 4,167 British American Tobacco Malaysia 600 6,166 Dialog Group 2,300 1,037 DiGi.Com 14,600 16,368 Felda Global Ventures Holdings 4,400 1,675 Genting Malaysia 4,800 6,727 HAP Seng Consolidated 600 1,275 IOI 12,300 12,842 Common Stocks - 90.3% (continued) Shares Value ($) Malaysia - 1.0% (continued) IOI Properties Group 1,500 736 Kuala Lumpur Kepong 1,300 7,530 Malaysia Airports Holdings 900 1,839 Maxis 11,800 15,572 Petronas Chemicals Group 5,800 9,415 Petronas Dagangan 800 4,443 Petronas Gas 1,400 6,128 Public Bank 3,200 15,157 Sime Darby 4,900 10,815 Tenaga Nasional 14,800 48,809 Westports Holdings 2,000 1,742 YTL 17,100 5,592 Mexico - 3.3% Alfa, Cl. A 17,000 23,596 America Movil, Ser. L 197,800 174,773 Arca Continental 800 5,947 Cemex 76,948 a 74,344 Coca-Cola Femsa, Ser. L 1,400 11,915 El Puerto de Liverpool, Ser. C1 240 2,157 Fibra Uno Administracion 1,900 3,540 Fomento Economico Mexicano 5,900 59,492 Gentera 3,800 5,763 Gruma, Cl. B 930 12,823 Grupo Aeroportuario del Pacifico, Cl. B 1,400 16,018 Grupo Aeroportuario del Sureste, Cl. B 430 9,142 Grupo Bimbo, Ser. A 4,900 12,323 Grupo Carso, Ser. A1 900 3,759 Grupo Financiero Banorte, Cl. O 3,600 23,860 Grupo Lala 1,100 2,164 Grupo Mexico, Ser. B 23,400 76,171 Industrias Penoles 755 18,533 Infraestructura Energetica Nova 500 2,831 Kimberly-Clark de Mexico, Cl. A 6,500 13,071 Mexichem 1,847 5,270 OHL Mexico 4,000 5,190 Promotora y Operadora de Infraestructura 345 3,785 Wal-Mart de Mexico 20,800 48,137 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.3% (continued) Shares Value ($) Peru - .2% Credicorp 150 Philippines - .5% Aboitiz Power 3,200 2,473 Ayala 570 9,771 Ayala Land 6,500 5,410 Bank of the Philippine Islands 510 1,057 BDO Unibank 1,100 2,745 DMCI Holdings 16,450 5,249 Energy Development 32,900 3,892 Globe Telecom 320 13,419 GT Capital Holdings 170 4,087 International Container Terminal Services 960 2,032 JG Summit Holdings 5,070 7,988 Jollibee Foods 540 2,408 Megaworld 13,400 1,275 Metro Pacific Investments 21,100 2,839 Robinsons Land 1,400 713 SM Investments 655 10,475 SM Prime Holdings 5,500 3,804 Universal Robina 950 3,031 Poland - 1.3% Bank Millennium 1,480 a 3,173 Bank Zachodni 71 7,504 CCC 22 1,493 Eurocash 444 4,387 Grupa Lotos 581 a 7,840 Jastrzebska Spolka Weglowa 257 a 5,917 KGHM Polska Miedz 1,051 35,747 mBank 24 a 3,037 Orange Polska 2,162 a 3,277 Polski Koncern Naftowy ORLEN 3,345 98,934 Polskie Gornictwo Naftowe i Gazownictwo 10,915 20,277 Powszechny Zaklad Ubezpieczen 2,904 35,769 Synthos 1,973 2,436 Tauron Polska Energia 12,720 a 13,478 Qatar - .4% Barwa Real Estate 230 2,113 Ezdan Holding Group 1,010 3,620 Common Stocks - 90.3% (continued) Shares Value ($) Qatar - .4% (continued) Industries Qatar 438 11,585 Masraf Al Rayan 788 9,047 Ooredoo 497 13,078 Qatar Electricity & Water 93 5,035 Qatar Gas Transport 1,261 6,266 Qatar Insurance 93 1,788 Qatar National Bank 367 13,911 Romania - .0% NEPI Rockcastle 55 a Russia - 4.5% Alrosa 13,100 18,328 Gazprom 80,840 156,975 Inter RAO UES 127,200 8,042 LUKOIL 3,260 152,531 Magnit, GDR 882 32,369 MMC Norilsk Nickel 972 145,174 Mobile TeleSystems, ADR 6,000 51,420 Moscow Exchange MICEX-RTS 3,260 5,837 Novatek, GDR 171 17,887 PhosAgro, GDR 435 6,003 Rosneft 6,600 34,363 Rostelecom 3,380 3,683 RusHydro 538,400 6,903 Sberbank of Russia 29,200 80,352 Severstal 1,670 23,286 Sistema, GDR 2,772 11,088 Tatneft 9,670 63,092 South Africa - 3.5% Anglo American Platinum 97 a 2,375 AngloGold Ashanti 2,567 25,926 Barclays Africa Group 3,324 36,472 Bid Corp 869 20,859 Bidvest Group 1,295 16,478 Capitec Bank Holdings 40 2,610 Coronation Fund Managers 1,076 5,578 Exxaro Resources 1,018 8,414 FirstRand 10,285 40,473 Gold Fields 8,298 33,359 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.3% (continued) Shares Value ($) South Africa - 3.5% (continued) Growthpoint Properties 2,134 4,013 Hyprop Investments 633 5,677 Impala Platinum Holdings 1,295 a 3,460 Imperial Holdings 1,324 17,465 Investec 1,094 8,181 Liberty Holdings 442 3,790 Life Healthcare Group Holdings 3,147 6,041 Massmart Holdings 900 7,556 Mondi 769 19,968 Mr Price Group 639 8,395 Nedbank Group 927 15,409 Pick n Pay Stores 2,841 13,670 Pioneer Foods Group 322 3,424 PSG Group 50 981 Rand Merchant Investment Holdings 1,549 4,938 Redefine Properties 5,501 4,496 Remgro 628 10,186 Resilient REIT 82 815 RMB Holdings 995 4,801 Sanlam 3,809 19,177 Sappi 4,026 26,672 Shoprite Holdings 1,992 30,484 SPAR Group 1,231 15,426 Standard Bank Group 9,096 113,007 Steinhoff International Holdings 7,545 37,786 Telkom 1,626 8,026 The Foschini Group 968 11,142 Tiger Brands 464 14,066 Truworths International 1,558 8,937 Tsogo Sun Holdings 2,137 3,702 Vodacom Group 1,650 22,295 South Korea - 18.5% Amorepacific 29 7,347 Amorepacific Group 82 8,903 BGF Retail 59 4,872 CJ 326 56,516 CJ CheilJedang 61 20,169 CJ E&M 37 2,470 CJ Korea Express 12 a 2,000 Common Stocks - 90.3% (continued) Shares Value ($) South Korea - 18.5% (continued) Coway 105 9,299 Daelim Industrial 247 20,240 Daewoo Engineering & Construction 529 a 3,872 DGB Financial Group 436 4,656 Dongbu Insurance 368 26,341 Dongsuh 40 1,056 Doosan Heavy Industries & Construction 742 13,659 E-MART 107 24,287 GS Holdings 674 45,413 GS Retail 112 4,844 Hana Financial Group 982 44,754 Hankook Tire 464 25,915 Hanmi Pharm 2 a 658 Hanmi Science 1 a 74 Hanon Systems 469 4,296 Hanssem 10 1,573 Hanwha 3,886 169,983 Hanwha Chemical 770 23,188 Hanwha Life Insurance 1,531 10,329 Hanwha Techwin 153 a 5,455 Hotel Shilla 96 5,576 Hyosung 213 31,882 Hyundai Construction Equipment 9 2,948 Hyundai Department Store 36 3,571 Hyundai Development Co-Engineering & Construction 422 16,084 Hyundai Electric & Energy System 9 2,606 Hyundai Engineering & Construction 945 38,254 Hyundai Glovis 125 17,537 Hyundai Heavy Industries 147 a 22,923 Hyundai Marine & Fire Insurance 658 26,695 Hyundai Mobis 271 59,574 Hyundai Robotics 31 12,203 Hyundai Steel 524 29,360 Industrial Bank of Korea 893 12,329 Kangwon Land 267 8,828 KB Financial Group 1,711 90,821 Kia Motors 1,630 53,311 Korea Aerospace Industries 95 4,389 Korea Gas 111 a 4,979 Korea Investment Holdings 91 5,790 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.3% (continued) Shares Value ($) South Korea - 18.5% (continued) Korea Zinc 20 8,820 Korean Air Lines 1,156 a 36,775 KT 699 21,737 KT&G 347 35,350 LG 436 29,377 LG Chem 190 55,690 LG Display 2,148 60,752 LG Electronics 904 54,205 LG Household & Health Care 17 15,055 LG Uplus 2,651 39,443 Lotte Chemical 88 29,017 Lotte Confectionery 13 2,364 Mirae Asset Daewoo 2,297 22,271 NAVER 42 30,138 NH Investment & Securities 414 5,235 Ottogi 3 2,099 POSCO 490 145,373 Posco Daewoo 242 5,082 S-1 48 3,955 Samsung C&T 174 21,613 Samsung Card 66 2,341 Samsung Electronics 520 1,119,878 Samsung Fire & Marine Insurance 147 38,358 Samsung SDS 85 13,596 Shinhan Financial Group 1,687 80,201 Shinsegae 44 9,358 SK Holdings 823 199,673 SK Hynix 1,597 94,189 SK Innovation 679 107,094 SK Networks 2,504 14,164 SK Telecom 145 36,022 S-Oil 340 35,396 Woori Bank 1,225 20,908 Yuhan 15 3,170 Taiwan - 16.0% Acer 10,000 a 4,918 Advanced Semiconductor Engineering 29,000 38,993 Advantech 1,100 8,324 AU Optronics 85,000 34,343 Common Stocks - 90.3% (continued) Shares Value ($) Taiwan - 16.0% (continued) Catcher Technology 2,000 22,984 Cathay Financial Holding 24,000 39,105 Chailease Holding 2,040 5,864 Chang Hwa Commercial Bank 7,791 4,567 Cheng Shin Rubber Industry 5,000 10,117 Chicony Electronics 3,040 7,823 China Airlines 15,000 a 4,610 China Life Insurance 20,472 21,662 China Steel 65,000 53,385 Chunghwa Telecom 13,000 43,914 Compal Electronics 80,000 53,120 CTBC Financial Holding 34,786 22,349 Delta Electronics 4,300 22,856 E.Sun Financial Holding 7,077 4,512 EVA Airways 11,000 5,337 Evergreen Marine 6,000 a 3,289 Far Eastern New Century 16,000 13,168 Far EasTone Telecommunications 9,000 21,758 Feng TAY Enterprise 1,120 4,803 First Financial Holding 10,789 7,289 Formosa Chemicals & Fibre 15,000 45,205 Formosa Petrochemical 5,000 17,552 Formosa Plastics 13,000 39,006 Formosa Taffeta 3,000 2,971 Foxconn Technology 3,060 9,202 Fubon Financial Holding 22,000 34,171 Giant Manufacturing 1,000 4,935 Highwealth Construction 6,100 10,101 Hon Hai Precision Industry 154,755 602,199 Hotai Motor 1,000 12,154 HTC 6,000 a 14,247 Hua Nan Financial Holdings 8,635 5,047 Innolux 88,000 42,987 Inventec 31,000 24,793 Lite-On Technology 26,119 42,255 MediaTek 10,000 88,093 Micro-Star International 5,000 12,982 Nan Ya Plastics 13,000 32,720 Nanya Technology 1,000 2,067 Novatek Microelectronics 3,000 11,426 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.3% (continued) Shares Value ($) Taiwan - 16.0% (continued) Pegatron 37,000 120,819 Pou Chen 12,000 16,214 Powertech Technology 4,000 12,969 President Chain Store 3,000 25,434 Quanta Computer 35,000 82,992 Realtek Semiconductor 2,000 7,485 Ruentex Industries 1,000 1,484 Siliconware Precision Industries 10,000 16,476 Standard Foods 1,110 2,956 Synnex Technology International 20,600 22,923 Taishin Financial Holding 17,591 8,272 Taiwan Business Bank 5,403 1,533 Taiwan Cement 20,000 23,182 Taiwan Cooperative Financial Holding 6,280 3,432 Taiwan Mobile 5,000 17,883 Taiwan Semiconductor Manufacturing 122,000 866,652 Teco Electric & Machinery 8,000 7,538 Transcend Information 1,000 2,964 Uni-President Enterprises 16,360 31,316 United Microelectronics 56,000 25,779 Vanguard International Semiconductor 4,000 7,498 Wistron 64,957 65,612 WPG Holdings 30,000 42,026 Yuanta Financial Holding 19,000 8,149 Yulon Motor 5,000 4,372 Thailand - 2.0% Advanced Info Service 4,700 26,200 Airports of Thailand 5,000 7,738 Bangkok Dusit Medical Services, Cl. F 2,700 1,550 Bangkok Expressway & Metro 3,700 834 Banpu 6,500 3,184 BEC World 4,000 2,224 Berli Jucker 1,200 1,668 Bumrungrad Hospital 400 2,104 Central Pattana 1,100 2,297 Charoen Pokphand Foods 19,500 14,416 CP ALL 12,700 23,185 Delta Electronics Thai 1,100 2,934 Electricity Generating 300 1,965 Common Stocks - 90.3% (continued) Shares Value ($) Thailand - 2.0% (continued) Glow Energy 2,400 5,842 Home Product Center 7,400 2,202 Indorama Ventures 21,200 23,731 IRPC 34,400 5,686 KCE Electronics 400 1,040 Krung Thai Bank 6,900 3,753 Minor International 2,100 2,666 PTT 10,600 123,595 PTT Exploration & Production 5,200 13,751 PTT Global Chemical 9,300 20,052 Robinson 1,000 1,750 Siam Cement 2,650 40,296 Siam Commercial Bank 3,600 15,903 Thai Oil 8,700 22,419 TMB Bank 23,200 1,645 True 9,900 a 1,681 Turkey - 1.5% Akbank 6,378 18,956 Arcelik 1,727 12,759 BIM Birlesik Magazalar 647 12,611 Cola-Cola Icecek 276 3,333 Emlak Konut Gayrimenkul Yatirim Ortakligi 3,413 a 3,084 Enka Insaat ve Sanayi 1 1 Eregli Demir ve Celik Fabrikalari 5,486 12,221 Ford Otomotiv Sanayi 325 4,156 Haci Omer Sabanci Holding 7,682 23,596 KOC Holding 6,571 30,583 Petkim Petrokimya Holding 2,863 5,231 TAV Havalimananlari Holding 1,077 6,524 Tofas Turk Otomobil Fabrikasi 834 7,323 Tupras Turkiye Petrol Rafinerileri 1,993 61,387 Turk Telekomunikasyon 2,544 a 5,241 Turkiye Garanti Bankasi 7,133 21,362 Turkiye Halk Bankasi 2,736 11,731 Turkiye Is Bankasi, Cl. C 8,314 17,883 Turkiye Sise ve Cam Fabrikalari 3,686 4,713 Turkiye Vakiflar Bankasi, Cl. D 3,408 6,817 Ulker Biskuvi Sanayi 335 2,022 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.3% (continued) Shares Value ($) Turkey - 1.5% (continued) Yapi ve Kredi Bankasi 3,046 a 3,929 United Arab Emirates - .7% Abu Dhabi Commercial Bank 7,388 14,583 Aldar Properties 9,256 5,897 DP World 537 12,351 Dubai Islamic Bank 1,543 2,554 Emaar Malls 8,075 5,452 Emaar Properties 22,979 51,550 Emirates Telecommunications Group 4,891 24,967 First Abu Dhabi Bank 4,921 14,268 United States - 9.2% iShares MSCI Emerging Markets ETF 18,800 823,440 iShares MSCI India ETF 20,091 690,327 Vanguard FTSE Emerging Markets ETF 4,000 172,040 Total Common Stocks (cost $13,003,510) Preferred Stocks - 4.9% Brazil - 3.3% Banco Bradesco 16,665 161,341 Braskem, Cl. A 900 10,768 Centrais Eletricas Brasileiras, Cl. B 1,100 5,880 Cia Energetica de Minas Gerais 13,000 35,519 Cia Paranaense de Energia, Cl. B 1,200 9,971 Gerdau 5,700 19,485 Itau Unibanco Holding 23,637 282,884 Itausa - Investimentos Itau 22,391 66,419 Telefonica Brasil 1,000 14,979 Chile - .1% Embotelladora Andina, Cl. B 705 3,212 Sociedad Quimica y Minera de Chile, Cl. B 296 12,134 Colombia - .1% Bancolombia 400 4,380 Grupo Aval Acciones y Valores 9,634 4,259 Grupo de Inversiones Suramericana 254 3,511 Preferred Stocks - 4.9% (continued) Shares Value ($) Russia - .6% Surgutneftegas 126,000 60,692 Transneft 19 57,359 South Korea - .8% Amorepacific 26 4,124 LG Chem 19 3,897 LG Household & Health Care 9 5,131 Samsung Electronics 74 127,692 Total Preferred Stocks (cost $627,301) Number of Rights - .0% Rights Value ($) Supranational - .0% UNEP 55 a,c 0 Taiwan - .0% E.Sun Financial Holding 424 a 60 Thailand - .0% Charoen Pokphand Foods 3,900 a 59 Total Rights (cost $204) Number of Warrants - .0% Warrants Value ($) Thailand - .0% Minor International (11/3/17) (cost $0) 45 a 7 Other Investment - 3.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $613,326) 613,326 d Total Investments (cost $14,244,341) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund GDR—Global Depository Receipt MICEX—Moscow Interbank Currency Exchange REIT—Real Estate Investment Trust RTS—Russian Trading System a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $24,961 or .14% of net assets. c The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees. At July 31, 2017, the value of this security amounted to $41,942 or .23% of net assets. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Information Technology 23.1 Financials 19.1 Energy 9.7 Exchange-Traded Funds 9.2 Materials 7.4 Industrials 6.7 Telecommunication Services 5.3 Consumer Discretionary 4.6 Consumer Staples 3.9 Money Market Investment 3.3 Utilities 2.9 Real Estate 2.6 Health Care .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta Emerging Markets Equity Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 14,841,491 41,942 †† - Equity Securities – Foreign Preferred Stocks † 893,637 - - Exchange-Traded Funds 1,685,807 - - Registered Investment Company 613,326 - - Rights † 119 - - Warrants † 7 - - 7 † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2017, accumulated net unrealized appreciation on investments was $3,831,988 consisting of $3,998,638 gross unrealized appreciation and $166,650 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta Global Equity Fund July 31, 2017 (Unaudited) Common Stocks - 97.0% Shares Value ($) Australia - 2.0% AGL Energy 574 11,067 Alumina 1,991 3,026 Amcor 1,121 13,757 APA Group 429 2,958 Aristocrat Leisure 155 2,511 ASX 78 3,264 Aurizon Holdings 1,893 7,602 Bendigo & Adelaide Bank 124 1,103 BHP Billiton 4,675 96,679 Caltex Australia 530 13,203 Challenger 291 2,991 CIMIC Group 107 3,546 Coca-Cola Amatil 834 5,498 Cochlear 23 2,628 Computershare 240 2,701 Domino's Pizza Enterprises 7 299 Fortescue Metals Group 2,625 12,054 Goodman Group 354 2,254 Harvey Norman Holdings 483 1,689 Insurance Australia Group 1,111 5,928 James Hardie Industries-CDI 148 2,269 LendLease Group 1,131 15,246 Macquarie Group 174 11,948 Medibank Private 1,279 2,783 Mirvac Group 3,044 5,284 Newcrest Mining 338 5,462 Oil Search 514 2,730 Orica 438 6,969 Origin Energy 1,797 a 9,948 Qantas Airways 914 3,890 Ramsay Health Care 50 2,823 Rio Tinto 886 46,632 Santos 549 a 1,489 SEEK 89 1,218 Sonic Healthcare 297 5,296 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Australia - 2.0% (continued) South32 6,061 14,110 Stockland 940 3,158 Suncorp Group 1,031 11,786 Sydney Airport 445 2,396 Tabcorp Holdings 708 2,368 Telstra 3,512 11,519 Transurban Group 348 3,177 Treasury Wine Estates 248 2,417 Vicinity Centres 1,064 2,341 Wesfarmers 1,346 43,858 Woodside Petroleum 456 10,641 Woolworths 1,083 23,133 Austria - .1% OMV 385 21,795 Voestalpine 132 6,697 Belgium - .3% Ageas 315 14,194 Colruyt 65 3,646 Groupe Bruxelles Lambert 43 4,412 KBC Group 239 19,805 Proximus 244 8,577 Solvay 39 5,600 Telenet Group Holding 26 a 1,816 UCB 53 3,862 Umicore 107 8,598 Canada - 3.3% Agnico Eagle Mines 100 4,669 Agrium 100 10,007 Alimentation Couche-Tard, Cl. B 300 14,226 ARC Resources 100 1,379 ATCO, Cl. I 100 3,722 Bank of Montreal 300 22,754 Bank of Nova Scotia 600 37,379 Barrick Gold 1,300 21,980 BCE 140 6,571 BlackBerry 300 a 2,813 Bombardier, Cl. B 4,400 a 8,858 Common Stocks - 97.0% (continued) Shares Value ($) Canada - 3.3% (continued) Brookfield Asset Management, Cl. A 650 25,281 CAE 100 1,695 Cameco 200 2,049 Canadian Imperial Bank of Commerce 300 26,041 Canadian National Railway 400 31,609 Canadian Pacific Railway 100 15,656 Canadian Tire, Cl. A 100 11,414 Canadian Utilities, Cl. A 100 3,174 Cenovus Energy 900 7,558 CGI Group, Cl. A 100 a 5,280 CI Financial 200 4,357 Crescent Point Energy 400 3,144 Dollarama 100 9,775 Empire, Cl. A 300 4,875 Enbridge 800 33,161 Encana 500 5,033 Finning International 200 4,025 First Quantum Minerals 300 3,316 Fortis 200 7,293 George Weston 100 8,734 Gildan Activewear 100 3,013 Goldcorp 500 6,565 Great-West Lifeco 200 5,708 Husky Energy 400 a 4,630 IGM Financial 100 3,366 Imperial Oil 200 5,740 Industrial Alliance Insurance & Financial Services 100 4,639 Intact Financial 100 7,768 Inter Pipeline 100 1,975 International Petroleum 31 a 108 Kinross Gold 1,900 a 7,833 Loblaw 300 16,338 Lululemon Athletica 50 a 3,082 Magna International 500 23,846 Manulife Financial 1,700 35,016 Methanex 100 4,434 Metro 200 6,774 National Bank of Canada 300 13,511 Onex 200 16,027 Power Corporation of Canada 700 17,023 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Canada - 3.3% (continued) Power Financial 300 8,128 Restaurant Brands International 100 5,958 RioCan Real Estate Investment Trust 100 1,932 Rogers Communications, Cl. B 400 20,800 Saputo 200 6,779 Seven Generations Energy, Cl. A 100 a 1,738 Shaw Communications, Cl. B 200 4,453 Sun Life Financial 500 19,162 Suncor Energy 900 29,359 Teck Resources, Cl. B 700 15,193 TELUS 200 7,224 Thomson Reuters 300 13,740 Toronto-Dominion Bank 1,000 51,550 Tourmaline Oil 100 a 2,218 TransCanada 400 20,437 Trisura Group 3 62 Turquoise Hill Resources 100 a 329 Valeant Pharmaceuticals International 700 a 11,532 Vermillion Energy 100 3,293 West Fraser Timber 100 5,314 Yamana Gold 900 2,346 China - .0% Yangzijiang Shipbuilding Holdings 2,800 Denmark - .4% Carlsberg, Cl. B 97 10,785 Chr. Hansen Holding 38 3,061 Danske Bank 193 7,819 DONG Energy 70 b 3,375 Novo Nordisk, Cl. B 796 33,970 Pandora 40 4,603 TDC 1,659 10,233 Tryg 113 2,549 Vestas Wind Systems 172 16,811 Finland - .3% Elisa 144 5,927 Fortum 585 9,571 Kone, Cl. B 98 5,106 Metso 148 4,709 Common Stocks - 97.0% (continued) Shares Value ($) Finland - .3% (continued) Neste 170 7,372 Nokian Renkaat 106 4,327 Orion, Cl. B 83 4,198 Stora Enso, Cl. R 846 11,317 UPM-Kymmene 751 20,457 Wartsila 73 4,852 France - 3.9% Alstom 451 16,169 Altice, Cl. A 427 a 10,542 Altice, Cl. B 126 a 3,117 Arkema 78 8,881 Atos 79 12,013 AXA 1,486 43,908 BNP Paribas 1,023 79,407 Bouygues 494 21,196 Capgemini 78 8,495 Carrefour 692 16,634 Casino Guichard Perrachon 137 8,359 Christian Dior 59 16,811 Cie de St-Gobain 926 51,401 Cie Generale des Etablissements Michelin 259 35,060 CNP Assurances 404 9,756 Credit Agricole 322 5,661 Dassault Systemes 18 1,766 Edenred 86 2,260 Eiffage 115 11,143 Electricite de France 489 4,962 Engie 2,885 46,464 Essilor International 48 6,086 Fonciere Des Regions 13 1,256 Hermes International 5 2,533 ICADE 22 1,890 Iliad 11 2,730 Imerys 33 2,860 Ingenico Group 12 1,259 Kering 60 20,989 Klepierre 111 4,517 Lagardere 228 7,490 Legrand 159 10,992 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) France - 3.9% (continued) L'Oreal 133 27,569 LVMH Moet Hennessy Louis Vuitton 149 37,517 Natixis 707 5,141 Orange 3,863 65,028 Pernod Ricard 90 12,492 Peugeot 1,860 40,041 Remy Cointreau 8 921 Renault 251 22,630 Rexel 346 5,482 Safran 180 17,032 Schneider Electric 298 a 23,406 SCOR 216 9,107 SEB 23 4,094 Societe Generale 696 40,867 Sodexo 92 10,872 Suez 239 4,323 Thales 79 8,753 Unibail-Rodamco 47 11,759 Valeo 273 18,919 Veolia Environnement 745 16,805 Vivendi 1,138 26,364 Wendel 48 7,228 Germany - 4.3% adidas 77 17,592 Allianz 411 87,577 Axel Springer 26 1,654 BASF 674 64,301 Bayer 842 106,802 Bayerische Motoren Werke 361 33,209 Beiersdorf 48 5,267 Brenntag 82 4,654 Continental 82 18,492 Covestro 92 b 7,147 Daimler 943 66,187 Deutsche Bank 1,227 21,918 Deutsche Lufthansa 783 16,847 Deutsche Post 952 36,965 Deutsche Telekom 4,581 83,758 Deutsche Wohnen-BR 34 1,348 Common Stocks - 97.0% (continued) Shares Value ($) Germany - 4.3% (continued) E.ON 6,938 68,687 Evonik Industries 135 4,603 Fraport Frankfurt Airport Services Worldwide 32 3,206 Fresenius & Co. 373 31,540 Hannover Rueck 57 7,200 Henkel & Co. 45 5,668 HOCHTIEF 40 7,150 HUGO BOSS 53 3,999 Infineon Technologies 414 9,010 Innogy 147 b 6,175 LANXESS 118 9,110 Linde 102 19,537 MAN 29 3,214 Merck 46 5,056 METRO 566 6,366 Metro Wholesale & Food Specialist 566 a 11,434 Muenchener Rueckversicherungs 217 46,624 RWE 2,522 a 53,187 SAP 195 20,702 Siemens 444 60,313 Telefonica Deutschland Holding 628 3,247 thyssenKrupp 308 9,146 TUI 383 6,018 Volkswagen 45 7,082 Vonovia 88 3,568 Zalando 29 a,b 1,298 Hong Kong - .9% AIA Group 3,600 28,368 ASM Pacific Technology 100 1,296 Cathay Pacific Airways 1,000 1,567 Cheung Kong Property Holdings 4,184 33,881 CK Hutchison Holdings 1,500 19,761 CLP Holdings 1,500 15,987 First Pacific 4,000 2,996 Galaxy Entertainment Group 1,000 6,190 Hang Lung Group 1,000 3,802 Hang Lung Properties 2,000 4,983 HK Electric Investments 3,500 b 3,320 HKT Trust & HKT 1,000 1,311 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Hong Kong - .9% (continued) Hong Kong & China Gas 2,200 4,163 Hongkong Land Holdings 500 3,760 Kerry Properties 500 1,754 Li & Fung 18,000 6,591 Link 500 4,065 Melco Resorts & Entertainment, ADR 100 2,020 MTR 500 2,890 NWS Holdings 26 50 Power Assets Holdings 500 4,955 SJM Holdings 3,000 3,004 Sun Hung Kai Properties 1,000 15,491 Swire Properties 400 1,383 WH Group 12,000 b 11,261 Wharf Holdings 1,000 8,507 Wheelock & Co. 1,000 7,541 Yue Yuen Industrial Holdings 500 2,064 Ireland - .3% CRH 477 16,768 DCC 88 7,739 Kerry Group, Cl. A 47 4,224 Medtronic 400 33,588 Paddy Power Betfair 27 2,705 Israel - .1% Azrieli Group 11 601 Bank Hapoalim 786 5,445 Bank Leumi Le-Israel 577 2,772 Bezeq The Israeli Telecommunication Corporation 3,177 4,715 Check Point Software Technologies 50 a 5,289 Israel Chemicals 379 1,810 NICE 29 2,155 Signet Jewelers 100 6,116 Italy - 2.0% Assicurazioni Generali 1,732 31,432 Atlantia 246 7,481 CNH Industrial 2,154 24,989 Enel 22,898 130,762 Eni 4,071 64,433 Common Stocks - 97.0% (continued) Shares Value ($) Italy - 2.0% (continued) Ferrari 73 7,700 Fiat Chrysler Automobiles 6,888 a 83,171 GEDI Gruppo Editoriale 333 a 311 Leonardo 589 10,271 Luxottica Group 46 2,661 Mediobanca 93 970 Poste Italiane 1,784 b 13,136 Prysmian 221 7,077 Saipem 680 a 2,785 STMicroelectronics 905 15,459 Telecom Italia 31,166 a 32,116 Telecom Italia-RSP 18,554 15,232 Terna Rete Elettrica Nazionale 1,340 7,655 UnipolSai 1,192 2,761 Japan - 11.4% Aeon 600 9,048 Air Water 200 3,888 Aisin Seiki 400 20,863 Alfresa Holdings 400 7,373 Amada Holdings 200 2,288 ANA Holdings 1,000 3,433 Aozora Bank 2,000 7,692 Asahi Glass 400 16,872 Asahi Group Holdings 300 12,243 Asahi Kasei 2,000 22,940 Asics 100 1,820 Astellas Pharma 1,800 22,989 Bandai Namco Holdings 300 10,436 Benesse Holdings 100 3,832 Bridgestone 500 21,121 Brother Industries 300 7,674 Central Japan Railway 100 16,100 Chiba Bank 1,000 7,184 Chubu Electric Power 1,600 21,030 Chugoku Bank 100 1,451 Chugoku Electric Power 300 3,290 Concordia Financial Group 500 2,525 Credit Saison 100 1,927 Daicel 300 3,916 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Japan - 11.4% (continued) Dai-ichi Life Holdings 1,300 22,534 Daiichi Sankyo 600 13,105 Daikin Industries 200 21,225 Daito Trust Construction 100 16,908 Daiwa House Industry 700 24,439 Daiwa Securities Group 2,000 11,540 DeNA 100 2,200 Denso 500 24,065 Dentsu 100 4,680 Don Quijote Holdings 100 3,642 East Japan Railway 200 18,776 Eisai 100 5,369 Fuji Electric 1,000 5,515 FUJIFILM Holdings 400 14,705 Fujitsu 5,000 37,358 Hachijuni Bank 200 1,272 Hakuhodo DY Holdings 200 2,810 Hankyu Hanshin Holdings 200 7,139 Hitachi 5,000 34,451 Hitachi Chemical 100 2,853 Hitachi Construction Machinery 200 5,742 Hitachi High-Technologies 100 3,692 Hitachi Metals 200 2,790 Hokuriku Electric Power 200 1,852 Honda Motor 2,300 64,841 Hoya 300 16,942 Idemitsu Kosan 600 14,569 IHI 3,000 a 9,905 Iida Group Holdings 100 1,710 ITOCHU 2,700 42,382 J Front Retailing 200 2,865 Japan Post Bank 200 2,572 Japan Post Holdings 600 7,570 JTEKT 400 5,715 JXTG Holdings 14,550 64,696 Kajima 1,000 8,726 Kansai Electric Power 2,400 32,241 Kao 200 12,180 Kawasaki Heavy Industries 1,000 3,193 KDDI 2,100 55,622 Common Stocks - 97.0% (continued) Shares Value ($) Japan - 11.4% (continued) Kintetsu Group Holdings 1,000 3,837 Kirin Holdings 1,400 30,865 Kobe Steel 500 a 6,268 Koito Manufacturing 100 5,860 Komatsu 800 21,512 Konami Holdings 100 5,216 Konica Minolta 400 3,316 Kuraray 300 5,851 Kurita Water Industries 100 2,848 Kyocera 100 6,088 Kyowa Hakko Kirin 100 1,816 Kyushu Electric Power 1,100 13,031 Kyushu Financial Group 100 629 LIXIL Group 500 12,876 Marubeni 8,300 55,057 Mazda Motor 600 9,059 Medipal Holdings 500 9,166 MEIJI Holdings 100 7,973 MINEBEA MITSUMI 300 4,961 Miraca Holdings 100 4,572 MISUMI Group 100 2,482 Mitsubishi 3,100 67,388 Mitsubishi Chemical Holdings 2,800 23,595 Mitsubishi Electric 1,500 23,273 Mitsubishi Gas Chemical 300 6,958 Mitsubishi Materials 200 6,730 Mitsubishi Motors 500 3,619 Mitsubishi Tanabe Pharma 100 2,385 Mitsubishi UFJ Financial Group 7,200 45,716 Mitsubishi UFJ Lease & Finance 700 3,734 Mitsui & Co. 2,500 36,396 Mitsui Chemicals 2,000 11,429 Mitsui OSK Lines 3,000 9,361 Mizuho Financial Group 18,200 32,423 MS&AD Insurance Group Holdings 900 31,610 Nagoya Railroad 1,000 4,590 NEC 5,000 13,606 Nidec 100 11,030 Nikon 300 5,293 Nippon Express 2,000 12,790 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Japan - 11.4% (continued) Nippon Paint Holdings 100 3,860 Nippon Steel & Sumitomo Metal 1,100 27,060 Nippon Telegraph & Telephone 1,600 78,226 Nippon Yusen 2,000 a 3,828 Nissan Chemical Industries 100 3,333 Nissan Motor 3,500 34,795 Nisshin Seifun Group 100 1,644 Nitto Denko 100 8,942 NOK 100 2,295 Nomura Holdings 4,200 25,022 NSK 500 6,476 NTT Data 1,000 10,912 NTT DOCOMO 1,800 41,847 Obayashi 1,200 14,455 Odakyu Electric Railway 100 1,982 Oji Holdings 2,000 10,268 Omron 100 4,998 ORIX 1,300 20,654 Osaka Gas 3,000 12,014 Otsuka Holdings 200 8,817 Park24 100 2,531 Recruit Holdings 600 10,390 Resona Holdings 5,300 27,326 Rohm 100 7,755 Secom 100 7,508 Sega Sammy Holdings 300 4,046 Seibu Holdings 100 1,747 Seiko Epson 300 7,921 Sekisui Chemical 600 11,059 Sekisui House 600 10,403 Sharp 2,000 a 7,039 Shimizu 1,000 10,576 Shin-Etsu Chemical 200 18,341 Shionogi & Co. 100 5,348 Shiseido 100 3,538 Showa Shell Sekiyu 600 6,536 SoftBank Group 1,200 97,506 Sompo Holdings 400 15,718 Sony Financial Holdings 200 3,467 Stanley Electric 100 3,311 Common Stocks - 97.0% (continued) Shares Value ($) Japan - 11.4% (continued) Subaru 500 18,114 Sumitomo 3,500 47,351 Sumitomo Dainippon Pharma 100 1,404 Sumitomo Electric Industries 1,000 16,214 Sumitomo Heavy Industries 1,000 7,311 Sumitomo Mitsui Trust Holdings 400 14,709 Sumitomo Rubber Industries 200 3,476 Suntory Beverage & Food 100 4,907 Suruga Bank 100 2,415 Suzuken 130 4,345 Suzuki Motor 900 42,696 T&D Holdings 600 8,882 Taiheiyo Cement 2,000 7,529 Taisei 2,000 19,157 Taiyo Nippon Sanso 100 1,159 Teijin 300 6,036 Terumo 100 3,787 THK 100 3,061 Tobu Railway 1,000 5,297 Tohoku Electric Power 500 6,812 Tokio Marine Holdings 700 29,493 Tokyo Electric Power Co. Holdings 5,100 a 21,650 Tokyo Electron 100 14,128 Tokyo Gas 4,000 21,229 Tokyo Tatemono 100 1,362 Tokyu 500 7,361 Tokyu Fudosan Holdings 500 3,002 Toppan Printing 1,000 10,576 Toshiba 13,000 a 29,008 TOTO 100 4,032 Toyo Seikan Group Holdings 200 3,282 Toyoda Gosei 100 2,367 Toyota Motor 2,904 164,212 Toyota Tsusho 900 28,981 Yamada Denki 1,200 6,411 Yamaha 100 3,538 Yamaha Motor 300 7,565 Yamato Holdings 300 6,027 Yamazaki Baking 200 4,017 Yaskawa Electric 100 2,686 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Japan - 11.4% (continued) Yokogawa Electric 100 1,686 Yokohama Rubber 100 2,021 Luxembourg - .2% ArcelorMittal 1,489 a 39,123 RTL Group 37 2,882 Macau - .0% Sands China 1,600 Mexico - .0% Fresnillo 68 Netherlands - 1.6% ABN AMRO Group 159 b 4,500 Aegon 1,329 7,456 AerCap Holdings 200 a 9,820 Akzo Nobel 128 11,580 ASML Holding 53 8,040 Boskalis Westminster 38 1,360 Core Laboratories 50 5,027 EXOR 1,258 75,354 Gemalto 36 1,835 Heineken Holding 87 8,549 ING Groep 3,507 65,657 Koninklijke Ahold Delhaize 1,300 26,616 Koninklijke DSM 170 12,554 Koninklijke KPN 4,957 17,980 Koninklijke Philips 1,060 40,631 Koninklijke Vopak 65 3,098 NN Group 160 6,495 QIAGEN 43 a 1,415 Randstad Holding 87 5,250 RELX 501 10,545 Unilever 583 34,025 Wolters Kluwer 257 11,444 New Zealand - .1% Auckland International Airport 304 1,589 Contact Energy 678 2,729 Fletcher Building 972 5,832 Meridian Energy 594 1,285 Common Stocks - 97.0% (continued) Shares Value ($) New Zealand - .1% (continued) Ryman Healthcare 74 490 Spark New Zealand 2,180 6,139 Norway - .2% DNB 339 6,665 Gjensidige Forsikring 85 1,472 Marine Harvest 283 a 5,273 Norsk Hydro 1,277 8,242 Orkla 453 4,667 Telenor 763 15,264 Portugal - .2% Energias de Portugal 7,173 25,474 Galp Energia 451 7,229 Jeronimo Martins 422 8,305 Singapore - .4% Ascendas Real Estate Investment Trust 300 598 Broadcom 102 25,159 CapitaLand 2,100 5,718 CapitaLand Commercial Trust 1,000 1,269 DBS Group Holdings 1,000 15,954 Flex 850 a 13,591 Genting Singapore 2,200 1,891 Golden Agri-Resources 7,500 2,186 Jardine Cycle & Carriage 100 2,978 Oversea-Chinese Banking 900 7,545 SATS 600 2,139 Singapore Technologies Engineering 800 2,226 StarHub 600 1,209 Suntec Real Estate Investment Trust 1,000 1,402 UOL Group 200 1,164 Wilmar International 2,900 7,148 South Africa - .1% Investec 383 2,911 Mondi 347 9,134 Spain - 1.9% Abertis Infraestructuras 735 14,522 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Spain - 1.9% (continued) ACS Actividades de Construccion y Servicios 620 23,798 Aena 52 b 10,172 Amadeus IT Group 235 14,483 Banco Bilbao Vizcaya Argentaria 3,681 33,340 Banco de Sabadell 1,366 3,061 Banco Santander 11,310 77,307 Bankinter 206 2,009 CaixaBank 1,043 5,452 Distribuidora Internacional de Alimentacion 723 4,881 Enagas 130 3,676 Endesa 659 15,610 Gas Natural SDG 276 6,466 Iberdrola 3,330 26,270 Inditex 434 17,257 Mapfre 1,780 6,640 Red Electrica 413 8,859 Repsol 2,177 36,492 Telefonica 10,209 115,536 Sweden - 1.1% Alfa Laval 117 2,614 Atlas Copco, Cl. A 380 13,771 Atlas Copco, Cl. B 221 7,161 Autoliv 100 10,839 Boliden 142 4,460 Electrolux, Ser. B 429 14,676 Essity 354 a 10,264 Hexagon, Cl. B 53 2,619 Husqvarna, Cl. B 194 1,974 ICA Gruppen 83 3,327 Industrivarden, Cl. C 62 1,505 Investor, Cl. B 239 11,338 Kinnevik, Cl. B 96 2,949 Lundin Petroleum 94 a 2,139 Millicom International Cellular 124 7,771 Nordea Bank 2,415 30,480 Sandvik 1,330 20,970 Securitas, Cl. B 518 8,629 Skandinaviska Enskilda Banken, Cl. A 933 11,822 Skanska, Cl. B 510 11,598 Common Stocks - 97.0% (continued) Shares Value ($) Sweden - 1.1% (continued) SKF, Cl. B 355 7,061 Svenska Cellulosa, Cl. B 354 2,931 Svenska Handelsbanken, Cl. A 848 12,625 Swedbank, Cl. A 523 13,655 Swedish Match 184 6,472 Tele2, Cl. B 824 9,808 Volvo, Cl. B 1,208 20,528 Switzerland - 1.7% ABB 2,275 53,408 Actelion 43 a 11,996 Adecco Group 249 19,004 Aryzta 71 a 2,282 Baloise Holding 46 7,393 Barry Callebaut 2 a 2,852 Coca-Cola HBC 164 a 4,959 Dufry 19 a 3,028 EMS-Chemie Holding 3 2,088 Garmin 100 5,019 Geberit 17 8,179 Givaudan 2 3,982 Idorsia 43 a 805 Julius Baer Group 66 a 3,734 Kuehne + Nagel International 42 7,315 LafargeHolcim 280 a 16,752 Lonza Group 39 a 9,277 Nestle 1,220 103,081 Pargesa Holding-BR 35 2,794 Partners Group Holding 5 3,247 Schindler Holding 16 3,366 Schindler Holding-PC 37 7,982 SGS 2 4,422 Sika-BR 1 6,893 Sonova Holding 16 2,596 Swiss Life Holding 44 a 16,063 Swiss Prime Site 22 a 1,985 Swiss Re 381 36,743 Swisscom 25 12,221 Vifor Pharma 10 1,068 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Switzerland - 1.7% (continued) Zurich Insurance Group 123 37,500 United Kingdom - 8.1% 3i Group 528 6,521 Aberdeen Asset Management 1,099 4,776 Admiral Group 154 4,202 Anglo American 3,469 a 57,327 Antofagasta 282 3,520 Ashtead Group 220 4,728 Associated British Foods 173 6,766 Auto Trader Group 190 b 959 Aviva 3,871 27,529 Babcock International Group 134 1,493 BAE Systems 1,815 14,404 Barclays 13,593 36,407 Barratt Developments 1,050 8,527 BHP Billiton 3,220 58,544 BP 20,113 118,302 British American Tobacco 851 52,924 British American Tobacco, ADR 105 6,577 BT Group 6,448 26,671 Bunzl 274 8,271 Burberry Group 366 8,262 Capita 590 5,126 Carnival 168 11,349 Centrica 17,030 44,602 Compass Group 1,751 37,357 Croda International 43 2,100 Delphi Automotive 210 18,988 Diageo 959 30,981 Direct Line Insurance Group 1,318 6,514 Dixons Carphone 1,513 5,370 Experian 396 7,874 Ferguson 322 19,233 G4S 2,647 11,483 GKN 2,163 9,175 GlaxoSmithKline 5,421 108,324 Glencore 41,506 a 182,991 Hargreaves Lansdown 61 1,111 HSBC Holdings 8,997 89,861 Common Stocks - 97.0% (continued) Shares Value ($) United Kingdom - 8.1% (continued) IHS Markit 100 a 4,665 IMI 472 7,492 Imperial Brands 843 34,702 Inmarsat 260 2,660 InterContinental Hotels Group 94 5,322 Intertek Group 89 5,051 Intu Properties 163 549 ITV 2,093 4,777 J Sainsbury 4,105 13,259 Johnson Matthey 168 6,229 Kingfisher 4,123 16,015 Land Securities Group 363 4,890 Legal & General Group 2,947 10,436 Liberty Global, Cl. C 256 a 6,533 Lloyds Banking Group 17,554 15,189 London Stock Exchange Group 91 4,500 Marks & Spencer Group 2,818 11,980 Meggitt 374 2,482 Merlin Entertainments 217 b 1,344 Michael Kors Holdings 150 a 5,466 National Grid 3,168 39,157 Old Mutual 3,997 10,363 Persimmon 159 5,253 Petrofac 310 1,828 Provident Financial 50 1,360 Randgold Resources 20 1,863 Reckitt Benckiser Group 312 30,335 RELX 552 12,032 Rio Tinto 2,496 115,921 Rolls-Royce Holdings 1,728 a 20,246 Royal Bank of Scotland Group 1,649 a 5,409 Royal Mail 958 5,095 RSA Insurance Group 806 6,939 Sage Group 863 7,674 Schroders 43 1,954 Segro 296 2,058 Severn Trent 185 5,468 Sky 909 11,574 Smiths Group 315 6,380 SSE 2,099 38,190 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) United Kingdom - 8.1% (continued) St. James's Place 177 2,842 Standard Chartered 1,440 a 16,087 Standard Life 2,831 16,301 Tate & Lyle 725 6,428 Taylor Wimpey 1,628 4,090 TechnipFMC 264 a 7,543 TechnipFMC 150 a 4,281 Tesco 26,326 a 60,508 Travis Perkins 197 3,946 Unilever 462 26,342 United Utilities Group 671 7,946 Vodafone Group 37,932 111,105 Weir Group 100 2,420 Whitbread 77 3,909 William Hill 658 2,175 WM Morrison Supermarkets 9,023 28,619 Worldpay Group 277 b 1,352 WPP 970 19,786 United States - 52.1% 3M 460 92,538 Abbott Laboratories 1,602 78,786 AbbVie 1,620 113,254 Accenture, Cl. A 320 41,222 Activision Blizzard 610 37,686 Adobe Systems 100 a 14,649 AES 2,000 22,360 Aetna 320 49,379 Affiliated Managers Group 50 9,291 Agilent Technologies 150 8,968 AGNC Investment 100 2,118 Air Products & Chemicals 50 7,108 Akamai Technologies 50 a 2,357 Albemarle 100 11,580 Allergan 36 9,084 Alliance Data Systems 50 12,071 Allstate 720 65,520 Ally Financial 560 12,678 Alphabet, Cl. A 50 a 47,275 Alphabet, Cl. C 150 a 139,575 Common Stocks - 97.0% (continued) Shares Value ($) United States - 52.1% (continued) Altria Group 660 42,880 Amazon.com 100 a 98,778 Ameren 200 11,220 American Airlines Group 100 5,044 American International Group 750 49,087 American Water Works 50 4,055 Ameriprise Financial 160 23,181 AmerisourceBergen 570 53,477 AMETEK 100 6,158 Amgen 370 64,569 Amphenol, Cl. A 100 7,662 Anadarko Petroleum 400 18,268 Analog Devices 223 17,619 Andeavor 160 a 15,925 Annaly Capital Management 750 c 9,022 Antero Resources 100 a 2,062 Anthem 370 68,898 Aon 210 29,016 Apache 600 29,688 Apple 4,090 608,306 Applied Materials 1,000 44,310 Aramark 200 7,972 Arch Capital Group 50 a 4,863 Archer-Daniels-Midland 920 38,806 Arthur J. Gallagher & Co. 100 5,879 Ashland Global Holdings 100 6,497 Assurant 150 15,790 AT&T 1,025 39,975 Automatic Data Processing 200 23,782 Axalta Coating Systems 100 a 3,150 Axis Capital Holdings 100 6,458 Baker Hughes 400 14,756 Ball 200 8,380 Bank of America 5,150 124,218 Baxter International 650 39,312 BB&T 300 14,196 Becton Dickinson & Co. 150 30,210 Bed Bath & Beyond 410 12,259 Berkshire Hathaway, Cl. B 600 a 104,982 Best Buy 620 36,171 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) United States - 52.1% (continued) Biogen 100 a 28,959 Bioverativ 50 3,099 Boeing 870 210,940 BorgWarner 200 9,348 Boston Properties 50 c 6,046 Boston Scientific 600 a 15,972 Brixmor Property Group 100 c 1,959 Bunge 400 31,356 Cabot Oil & Gas 100 2,487 Cadence Design Systems 100 a 3,690 Campbell Soup 200 10,566 Cardinal Health 910 70,307 CarMax 200 a 13,250 Carnival 250 16,695 Cars.com 66 1,604 Caterpillar 400 45,580 CBS, Cl. B 650 42,789 CDK Global 150 9,867 Celanese, Ser. A 100 9,617 Celgene 400 a 54,164 Centene 150 a 11,913 CenterPoint Energy 610 17,196 CenturyLink 1,560 36,301 Cerner 100 a 6,437 Charles Schwab 200 8,580 Chevron 1,550 169,244 Chubb 156 22,848 Church & Dwight 200 10,670 Cigna 360 62,482 CIT Group 200 9,530 Citigroup 1,400 95,830 Citizens Financial Group 150 5,262 Citrix Systems 50 a 3,949 CME Group 100 12,262 CMS Energy 160 7,398 Coach 300 14,142 Colgate-Palmolive 760 54,872 Comerica 100 7,231 Conagra Brands 200 6,848 Conduent 308 5,085 Common Stocks - 97.0% (continued) Shares Value ($) United States - 52.1% (continued) ConocoPhillips 900 40,833 Consolidated Edison 300 24,858 Constellation Brands, Cl. A 50 9,667 Corning 1,700 49,538 Costco Wholesale 300 47,553 Crown Castle International 100 c 10,058 Crown Holdings 100 a 5,947 CSX 700 34,538 Cummins 100 16,790 CVS Health 1,600 127,888 D.R. Horton 200 7,138 Danaher 300 24,447 Darden Restaurants 200 16,776 DaVita 100 a 6,478 Deere & Co. 400 51,312 Dell Technologies, Cl. V 400 25,708 Delta Air Lines 160 7,898 Devon Energy 460 15,323 Dick's Sporting Goods 100 3,734 Digital Realty Trust 50 c 5,767 Discover Financial Services 10 609 Discovery Communications, Cl. A 200 a 4,920 Discovery Communications, Cl. C 310 a 7,170 Dollar Tree 200 a 14,416 DTE Energy 200 21,412 Duke Energy 600 51,072 Duke Realty 100 c 2,859 Dun & Bradstreet 50 5,538 DXC Technology 154 12,071 E*TRADE Financial 200 a 8,200 E.I. du Pont de Nemours & Co. 500 41,105 Eastman Chemical 100 8,316 Eaton 200 15,650 Eaton Vance 100 4,909 eBay 1,000 a 35,730 Ecolab 150 19,750 Edgewell Personal Care 100 a 7,220 Edison International 300 23,604 Electronic Arts 150 a 17,511 Emerson Electric 660 39,343 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) United States - 52.1% (continued) Endo International 200 a 2,204 EOG Resources 260 24,736 EQT 100 6,370 Equifax 50 7,272 Equity Residential 100 c 6,806 Estee Lauder, Cl. A 50 4,950 Eversource Energy 100 6,079 Exelon 800 30,672 Expedia 100 15,647 Expeditors International of Washington 150 8,832 Express Scripts Holding 1,350 a 84,564 Exxon Mobil 3,220 257,729 F5 Networks 50 a 6,038 Facebook, Cl. A 310 a 52,467 FedEx 200 41,606 Fifth Third Bancorp 600 16,020 First Data, Cl. A 300 a 5,598 FirstEnergy 1,100 35,101 Fiserv 150 a 19,275 FLIR Systems 100 3,732 FMC 100 7,638 Foot Locker 200 9,438 Ford Motor 3,020 33,884 Fortive 100 6,474 Fortune Brands Home & Security 100 6,567 Franklin Resources 200 8,956 Freeport-McMoRan 2,200 a 32,164 Frontier Communications 93 1,424 Gap 460 10,962 Gartner 100 a 12,832 General Electric 3,750 96,037 General Mills 500 27,830 General Motors 1,400 50,372 Genuine Parts 100 8,493 Gilead Sciences 970 73,807 Global Payments 50 4,719 Goldman Sachs Group 400 90,132 Goodyear Tire & Rubber 400 12,604 Halliburton 400 16,976 Harley-Davidson 150 7,300 Common Stocks - 97.0% (continued) Shares Value ($) United States - 52.1% (continued) Harris 100 11,447 Hartford Financial Services Group 410 22,550 Hasbro 100 10,588 HCA Healthcare 610 a 49,007 HCP 200 c 6,330 Helmerich & Payne 50 2,531 Henry Schein 50 a 9,110 Hershey 100 10,531 Hess 300 13,362 Hewlett Packard Enterprise 1,800 31,518 Hologic 150 a 6,632 Home Depot 1,300 194,480 Hormel Foods 200 6,834 Host Hotels & Resorts 400 c 7,464 HP 3,740 71,434 Humana 200 46,240 Huntington Bancshares 600 7,950 Huntington Ingalls Industries 100 20,611 IDEXX Laboratories 100 a 16,646 Illinois Tool Works 310 43,620 Ingersoll-Rand 310 27,243 Ingredion 100 12,332 Intel 2,310 81,936 Intercontinental Exchange 150 10,006 International Paper 400 21,992 Interpublic Group of Companies 350 7,563 Intuit 150 20,581 Invesco 200 6,954 Iron Mountain 124 c 4,517 J.B. Hunt Transport Services 50 4,536 J.M. Smucker 100 12,190 Jacobs Engineering Group 100 5,272 JBG SMITH Properties 50 a 1,774 Johnson & Johnson 1,250 165,900 JPMorgan Chase & Co. 3,000 275,400 Juniper Networks 310 8,664 Kellogg 200 13,600 KeyCorp 600 10,824 Kimberly-Clark 360 44,338 Kinder Morgan 1,100 22,473 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) United States - 52.1% (continued) KLA-Tencor 150 13,894 Kohl's 710 29,358 Kraft Heinz 200 17,492 Kroger 1,180 28,934 L Brands 100 4,639 L3 Technologies 100 17,497 Lam Research 50 7,973 Las Vegas Sands 500 30,805 Lear 200 29,638 Leggett & Platt 150 7,227 Lennar, Cl. A 150 7,866 Leucadia National 500 13,015 Level 3 Communications 100 a 5,868 Liberty Interactive Group, Cl. A 500 a 11,970 Liberty Media, Cl. A 100 a 4,613 Liberty Media, Cl. C 100 a 4,600 Liberty Property Trust 50 c 2,101 Lincoln National 300 21,918 LKQ 100 a 3,456 Loews 400 19,472 LogMeIn 8 932 Lowe's 800 61,920 LyondellBasell Industries, Cl. A 360 32,432 M&T Bank 100 16,315 Macerich 50 c 2,870 Macy's 1,010 23,987 Mallinckrodt 50 a 2,290 ManpowerGroup 160 17,144 Marathon Oil 1,250 15,287 Marsh & McLennan 260 20,272 Marvell Technology Group 400 6,224 Masco 310 11,820 Mastercard, Cl. A 310 39,618 Mattel 350 7,007 Maxim Integrated Products 250 11,360 McCormick & Co. 50 4,765 McDonald's 850 131,869 McKesson 560 90,647 Merck & Co. 1,950 124,566 MetLife 760 41,800 Common Stocks - 97.0% (continued) Shares Value ($) United States - 52.1% (continued) MGM Resorts International 400 13,172 Microchip Technology 100 8,004 Micron Technology 1,020 a 28,682 Microsoft 5,900 428,930 Mondelez International, Cl. A 1,450 63,829 Monsanto 360 42,055 Moody's 100 13,163 Morgan Stanley 1,460 68,474 Mosaic 200 4,828 Motorola Solutions 460 41,713 MSCI 100 10,895 Murphy Oil 310 8,240 Nasdaq 50 3,719 National Oilwell Varco 500 16,355 Navient 500 7,375 NetApp 600 26,052 Newfield Exploration 100 a 2,873 NIKE, Cl. B 620 36,611 NiSource 300 7,818 Noble Energy 300 8,673 Nordstrom 400 19,428 Norfolk Southern 300 33,774 Northern Trust 100 8,751 Northrop Grumman 160 42,101 Nucor 300 17,301 NVIDIA 100 16,251 Occidental Petroleum 950 58,833 OGE Energy 100 3,586 Omnicom Group 260 20,472 Packaging Corporation of America 100 10,948 Parker-Hannifin 150 24,897 Paychex 60 3,471 Pentair 250 15,767 People's United Financial 200 3,488 PepsiCo 740 86,291 Pfizer 6,400 212,224 PG&E 400 27,076 Pinnacle West Capital 100 8,673 PNC Financial Services Group 250 32,200 Polaris Industries 50 4,483 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) United States - 52.1% (continued) PPG Industries 200 21,050 PPL 350 13,415 Praxair 200 26,032 Principal Financial Group 210 14,017 Procter & Gamble 1,150 104,443 Progressive 600 28,278 Prologis 200 c 12,162 Prudential Financial 460 52,086 Public Service Enterprise Group 500 22,485 Public Storage 50 c 10,278 PVH 50 5,965 QUALCOMM 1,450 77,125 Quest Diagnostics 150 16,246 Quintiles IMS Holdings 38 a 3,441 Ralph Lauren 100 7,565 Range Resources 100 2,111 Raymond James Financial 50 4,160 Red Hat 50 a 4,944 Regency Centers 50 c 3,311 Regions Financial 600 8,760 Reinsurance Group of America 100 14,020 RenaissanceRe Holdings 100 14,691 Republic Services 100 6,422 ResMed 100 7,712 Rite Aid 1,300 a 2,912 Robert Half International 150 6,788 Rockwell Automation 50 8,251 Ross Stores 370 20,468 Royal Caribbean Cruises 50 5,654 S&P Global 110 16,895 Sabre 100 2,213 salesforce.com 50 a 4,540 Scripps Networks Interactive, Cl. A 100 8,741 Seagate Technology 1,110 36,586 Sealed Air 150 6,527 SEI Investments 50 2,826 Sempra Energy 100 11,301 Sensata Technologies Holding 50 a 2,256 Simon Property Group 100 c 15,850 Sirius XM Holdings 1,500 8,790 Common Stocks - 97.0% (continued) Shares Value ($) United States - 52.1% (continued) Skyworks Solutions 100 10,487 Snap-on 50 7,710 Southwestern Energy 600 a 3,420 Stanley Black & Decker 150 21,103 Staples 2,500 25,375 Starbucks 550 29,689 State Street 500 46,615 Stryker 100 14,710 SunTrust Banks 250 14,322 Symantec 500 15,495 Synchrony Financial 350 10,612 Sysco 950 49,989 T. Rowe Price Group 260 21,507 Targa Resources 100 4,641 Target 1,100 62,337 TD Ameritrade Holding 100 4,573 TE Connectivity 410 32,960 TEGNA 200 2,966 Texas Instruments 780 63,476 The TJX Companies 570 40,077 Thermo Fisher Scientific 50 8,776 Tiffany & Co. 150 14,326 T-Mobile US 300 a 18,498 Torchmark 100 7,897 Total System Services 50 3,173 Travelers 220 28,180 Trimble 100 a 3,743 Twenty-First Century Fox, Cl. A 1,270 36,957 Twenty-First Century Fox, Cl. B 460 13,197 Twitter 50 a 805 U.S. Bancorp 700 36,946 UDR 50 c 1,955 UGI 100 5,047 Union Pacific 500 51,480 United Continental Holdings 200 a 13,536 United Parcel Service, Cl. B 360 39,704 United Rentals 200 a 23,792 United Therapeutics 50 a 6,420 UnitedHealth Group 1,320 253,189 Universal Health Services, Cl. B 50 5,542 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) United States - 52.1% (continued) Unum Group 250 12,532 Valero Energy 980 67,591 Valvoline 274 6,212 Vantiv, Cl. A 50 a 3,178 Ventas 100 c 6,735 VEREIT 300 c 2,493 VeriSign 100 a 10,117 Verisk Analytics 100 a 8,726 VF 310 19,279 Vornado Realty Trust 100 c 7,935 Voya Financial 200 7,848 W.R. Berkley 100 6,897 W.R. Grace & Co. 100 6,896 Wabtec 50 3,768 Walgreens Boots Alliance 750 60,502 Wal-Mart Stores 2,430 194,376 Waste Management 410 30,811 Waters 50 a 8,672 Weatherford International 1,700 a 7,582 WEC Energy Group 200 12,594 Wells Fargo & Co. 2,850 153,729 Western Digital 300 25,536 Western Union 570 11,257 WestRock 100 5,742 Weyerhaeuser 300 c 9,906 Whole Foods Market 200 8,352 Wyndham Worldwide 100 10,437 Wynn Resorts 100 12,934 Xerox 385 11,808 Xilinx 100 6,326 XL Group 360 15,984 Xylem 100 5,673 Zimmer Biomet Holdings 100 12,132 Zoetis 150 9,378 Total Common Stocks (cost $19,010,885) Preferred Stocks - .3% Germany - .3% Bayerische Motoren Werke 60 4,784 Fuchs Petrolub 30 1,783 Preferred Stocks - .3% (continued) Germany - .3% (continued) Henkel & Co. 78 11,057 Porsche Automobil Holding 13 745 Schaeffler 257 3,587 Volkswagen 259 39,889 Total Preferred Stocks (cost $57,625) Investment Companies - .2% United States - .2% Altaba (cost $31,996) 800 a Other Investment - 2.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $518,698) 518,698 d Total Investments (cost $19,619,204) % Cash and Receivables (Net) .2 % Net Assets % ADR—American Depository Receipt BR—Bearer Certificate CDI—Chess Depository Interest PC—Participation Certificate REIT—Real Estate Investment Trust a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $64,039 or .28% of net assets. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Financials 16.8 Consumer Discretionary 12.6 Industrials 12.3 Information Technology 12.2 Health Care 11.0 Consumer Staples 8.8 Materials 6.9 Energy 6.0 Utilities 4.9 Telecommunication Services 4.3 Money Market Investment 2.3 Real Estate 1.5 Investment Companies .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta Global Equity Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 11,973,117 - - Equity Securities - Foreign Common Stocks † 10,315,055 - - Equity Securities - Foreign Preferred Stocks † 61,845 - - Registered Investment Companies 565,418 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2017, accumulated net unrealized appreciation on investments was $3,296,231, consisting of $4,004,074 gross unrealized appreciation and $707,843 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J.
